                                               IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF KANSAS

ALBERS FINISHING & SOLUTIONS, LLC,

                             Plaintiffs,

v.                                                                             Case No. 18-1225-JWB

RK INC.,

                             Defendant.


                                                               MEMORANDUM AND ORDER
              This case comes before the court on Plaintiff Albers Finishing & Solutions’ motion to

dismiss Defendant RK Inc.’s counterclaims. (Doc. 25.) The motion has been fully briefed and is

ripe for decision. (Docs. 26, 27, 28, 29.) The motion is DENIED for the reasons set forth herein.

I.            Procedural History and Relevant Facts1

              Albers Finishing & Solutions, LLC (“AFS”) is a Kansas limited liability company with all

members being citizens of Kansas. (Doc. 20.) AFS’s principal place of business is in Cheney,

Kansas. Defendant RK Inc. (“RK”) is a Missouri corporation with its principal place of business

in West Plains, Missouri. AFS is in the business of painting and finishing metallic parts for use in

the aerospace and agriculture industries. RK is in the business of manufacturing, installing and

servicing complete surface finishing and processing equipment. (Doc. 1, Exh. 1 at 2.)

              In February 2016, RK issued quotes to AFS for the manufacture and installation of the Zinc

Plate Process (“Zinc Line”) and manufacture and installation of the Anodize System (“Anodize



                                                            
1
  All facts are viewed in the light most favorable to RK. A majority of the facts set forth herein are largely taken from
this court’s previous memorandum and order denying RK’s motion to dismiss. (Doc. 22.) In their respective
memoranda, both parties cite this court’s factual findings from the previous order. (Docs. 28 at 5; 29 at 7.) Therefore,
the court finds that the parties do not object to the court’s use of the previous factual determinations in ruling on the
instant motion. See Thompson v. Jiffy Lube Int'l, Inc., 505 F. Supp. 2d 907, 927 (D. Kan. 2007) (court may take
judicial notice of previous court records.)

                                                                        1 
 
Line”). In November 2016, AFS issued purchase orders to RK for the purchase of a Zinc Line and

purchase of the Anodize Line in accordance with the quotes. The purchase prices were $626,000

and $900,000, respectively. AFS made a payment to RK of $200,000. (Doc. 1, Exh. 1 at 3.)

       AFS alleges that RK then agreed to complete the Zinc Line by December 2017 and the

Anodize Line by January 2018. RK disputes these allegations. AFS further alleges RK also agreed

to provide and install additional items, which would be paid for by AFS. AFS makes further

allegations regarding advance payments but those allegations are also denied by RK. (Id. at 4-5;

Doc. 8 at 2-3.)

       RK performed the manufacturing work in Missouri and all components for the two lines

were developed, manufactured, processed and shipped from Missouri. RK does not own any real

or personal property in Kansas and does not maintain an office in Kansas. RK does not maintain

any bank accounts in Kansas. (Doc. 22 at 2.)

       RK delivered and installed the Zink and Anodize Lines at AFS’s facility in Kansas. RK’s

president, Kevin Beauchamp, made multiple visits to the AFS facility in Kansas. RK’s employees

were sent to Kansas in order to install, test and service the equipment. RK also provided training

to AFS’s employees in Kansas on multiple occasions. (Id.)

       AFS alleges that RK breached the contracts by failing to meet the deadlines, failing to

complete both lines, and failing to provide additional items due under the contracts. AFS alleges

that the Anodize Line has never been operational and that AFS has had to acquire replacement

software for the Line. The Zinc Line is allegedly running at a loss because RK has failed to deliver

the barrels, zinc chiller and other items that were ordered under the original contract. (Doc. 1,

Exh. 1 at 4-6.)




                                                 2 
 
        RK denies most of the allegations set forth in AFS’s complaint. RK alleges that AFS failed

to make payments and is in default, voiding any deadlines, warranties and liquidated damages.

RK alleges that it has fully performed under the agreement or has been prevented from performing

due to AFS’s actions. RK also alleges that the last act taken to bind the parties occurred in West

Plains, Missouri. RK has asserted counterclaims of breach of contract and unjust enrichment

against AFS due to AFS’s alleged failure to pay amounts owed under the contract. (Doc. 8 at 7-

14.)

        AFS now moves to dismiss RK’s counterclaims on the basis that RK does not have the

capacity to bring an action against AFS in Kansas as RK was doing business in Kansas without

authorization by the Kansas Secretary of State.

II.    Analysis

        Foreign corporations, such as RK, are subject to various statutory provisions under Kansas

law. A foreign corporation can be barred from bringing an action in Kansas. See K.S.A. 17-7307.

The relevant statutory provision provides as follows:

        (a) A foreign corporation which is required to comply with the provisions of K.S.A. 17-
        7302 and K.S.A. 17-7930 through 17-7934, and amendments thereto, and which has done
        business in this state without authority shall not maintain any action or special proceeding
        in this state, unless and until such corporation has been authorized to do business in this
        state and has paid to the state all taxes, fees and penalties which would have been due for
        the years or parts thereof during which it did business in this state without authority. This
        prohibition shall not apply to any successor in interest of any such foreign corporation.

        (b) The failure of a foreign corporation to obtain authority to do business in this state shall
        not impair the validity of any contract or act of the foreign corporation or the right of any
        other party to the contract to maintain any action or special proceeding thereon, and shall
        not prevent the foreign corporation from defending any action or special proceeding in this
        state.

Id. This Kansas “closed-door statute prevents an out-of-state company doing business in Kansas

without registering from ‘maintain[ing]’ a suit, but it doesn't explicitly bar it from filing one. Thus,



                                                   3 
 
courts generally provide some time for the company to come into compliance before dismissing a

suit, and if the company complies, the suit can still proceed to trial.” Douglas Landscape &

Design, L.L.C. v. Miles, 51 Kan. App. 2d 779, 787, 355 P.3d 700, 706 (2015) (emphasis in

original).

        AFS argues that RK’s actions in Kansas amount to conducting business in the state without

authority and therefore RK cannot maintain its counterclaims against AFS until RK registers for

the time periods at issue and pays the back taxes and fees. Kansas law, however, does not require

that all foreign businesses register with the state, but only those foreign entities “doing business in

the state of Kansas,” which is a separate legal question. K.S.A. 17-7931; see Miles, 51 Kan. App.

at 783. In order to determine whether a foreign entity is doing business in Kansas, the Kansas

Supreme Court has instructed courts to review the “facts in each individual case rather than [] the

application of fixed or definite rules.” Haile Grp., LLC v. City of Lenexa, 242 P.3d 1281, 2010

WL 4977221, *6 (Kan. Ct. App. Nov. 24, 2010) (citing Toedman v. Nooter Corp., 180 Kan. 703,

707, 308 P.2d 138 (1957)). Additionally, Kansas law sets forth categories of activities that do “not

constitute doing business within the meaning of K.S.A. 17-7931.” K.S.A. 17-7932.

        RK argues that its activities with respect to the contract at issue in this case are included in

section 17-7932 and therefore, it does not need to register to do business in Kansas to maintain an

action. AFS disagrees. Pursuant to section 17-7932, the following do not constitute doing business

in Kansas:

                                                 ***
        (7) selling, by contract consummated outside the state of Kansas, and agreeing, by the
        contract, to deliver into the state of Kansas machinery, plants or equipment, the
        construction, erection or installation of which within the state requires the supervision of
        technical engineers or skilled employees performing services not generally available, and
        as part of the contract of sale agreeing to furnish such services, and such services only, to
        the vendee at the time of construction, erection or installation;



                                                   4 
 
                                                       ***
              (11) transacting business in interstate commerce.2


              In reviewing whether RK’s actions constitute doing business in Kansas, the facts are

viewed in the light most favorable to RK. Archuleta v. Wagner, 523 F.3d 1278, 1283 (10th Cir.

2008). RK has alleged that the last act to consummate the contract was taken outside of Kansas.

The facts also show that RK constructed the lines in Missouri and then delivered them into Kansas

to install. RK also utilized its employees in the installation of the lines. All of these activities fall

under K.S.A. 17-7932(7).

              AFS argues, however, that RK’s actions in “training” AFS’s employees on the lines falls

outside of the activities set forth in section 17-7932(7) and, therefore, RK has been doing business

in Kansas. (Doc. 29 at 6.) The statutory language, however, does not state that the list of activities

are all-inclusive. Rather, it is a non-exhaustive list. Therefore, pursuant to the statutory language

and Kansas authority, the court is to utilize the facts of the individual case along with the statutory

language to determine whether a foreign entity is doing business in Kansas. See Haile Grp., LLC,

2010 WL 4977221 at *6.

              In this action, the clear majority of RK’s activities fall within section 17-7932(7). The only

activity that does not fall within the statutory section is the training of AFS’s employees on the use

of the lines. AFS has not identified any authority that would support a finding that such activity,

in isolation, constitutes doing business in Kansas within the meaning of K.S.A. 17-7931. Given

the facts in this case, the court does not find that the additional activity of training on lines that

were installed in Kansas constitutes doing business within the meaning of K.S.A. 17-7931. There

is no indication in the record that the training was done pursuant to an additional contract or

                                                            
2
  Although RK raises this factor as a basis, the court declines to address this subsection as RK has not sufficiently
addressed this argument in its brief and other grounds exist to deny the motion.

                                                               5 
 
separate fee charged by RK. Rather, according to the pleadings, the only contract(s) at issue were

for the construction and installation of the lines. Accordingly, the court concludes that the training

was integral to the manufacture and installation of the equipment. It would be odd, indeed, for the

legislature to deem that the manufacture and installation of equipment in Kansas by a foreign entity

did not amount to doing business in Kansas, but training the purchaser on how to use that same

equipment did.

       Based on the facts at this stage of the proceedings, the court finds that RK was not required

to comply with the provisions of K.S.A. 17-7931. Therefore, K.S.A. 17-7307 does not apply to

RK. Accordingly, RK is free to maintain its counterclaims against AFS.

III.   Conclusion

       AFS’ motion to dismiss is DENIED. (Doc. 25.)

       IT IS SO ORDERED this 4th day of December, 2018.

                                               __s/ John W. Broomes ____________
                                               JOHN W. BROOMES
                                               UNITED STATES DISTRICT JUDGE




                                                  6 
 
